[Cite as Huntington Natl. Bank, N.A. v. Sussex Group, Ltd., 2011-Ohio-3207.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                             JUDGES:
HUNTINGTON NATIONAL BANK,                            :       Hon. W. Scott Gwin, P.J.
N.A.                                                 :       Hon. John W. Wise, J.
                                                     :       Hon. Patricia A. Delaney, J.
                         Plaintiff-Appellee          :
                                                     :
-vs-                                                 :       Case No. 2011-CA-00024
                                                     :
THE SUSSEX GROUP, LTD, ET AL                         :
                                                     :       OPINION
                    Defendant-Appellant




CHARACTER OF PROCEEDING:                                 Civil appeal from the Stark County Court of
                                                         Common Pleas, Case No. 2010CV00273

JUDGMENT:                                                Dismissed



DATE OF JUDGMENT ENTRY:                                  June 27, 2011

APPEARANCES:

For Plaintiff-Appellee                                   For Defendant-Appellant

JAMES M. MCHUGH                                          JOHN A. MURPHY, JR.
AMANDA M. PAAR                                           Millennium Centre, Ste. 300
MARIA C. KLUTINORTY                                      200 Market Avenue North
220 Market Avenue S., 8th Fl.                            Box 24213
Canton, OH 44702                                         Canton, OH 44701-4213
[Cite as Huntington Natl. Bank, N.A. v. Sussex Group, Ltd., 2011-Ohio-3207.]


Gwin, P.J.

        {¶1}    Defendants-appellants the Sussex Group, Ltd, Schneider Lumber

Company, and Donald Schneider appeal a judgment of the Court of Common Pleas of

Stark County, Ohio, which issued a charging order to permit plaintiff-appellee the

Huntington National Bank N.A., to charge appellant Donald W. Schneider’s interest in

two corporations with payment on its unpaid judgment against him.

        {¶2}    Prior to proceeding on the merits, this court must determine whether it has

jurisdiction to review this case. The question can be raised by one of the parties or, as

here, sua sponte by the court. Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio

St.3d 86, 541 N.E.2d 64.

         {¶3}    Pursuant to Section 3 (B)(2), Article IV of the Ohio Constitution, our

 jurisdiction is limited to a review of final judgments. For a judgment to be final and

 appealable it must satisfy R.C. 2505.02, and if applicable, Civ. R. 54 (B).       Hitching v.

 Weese, 77 Ohio St. 3d 390, 197-Ohio-290, 674 N.E. 2d 668 (Resnick, J., concurring)

 citations deleted.

         {¶4}    The trial court’s judgment in the within directs that the charging order shall

 act as an attachment on the shares of the two corporations, on any dividends or

 distributions in the shares payable to appellant, and on any income, officer’s fees,

 bonuses, distributions, salaries or dividends payable to appellant Schneider. The order

 also prohibits any transfer of corporate shares pending further order of the court. The

 court directed appellee to proceed with further action directly involving the shares of

 stock through appropriate execution.
Stark County, Case No. 2011-CA-00024                                                 3

      {¶5}      In Carnegie Companies, Inc. v. Summit Properties, Inc. 183 Ohio App. 3d

770, 2009-Ohio-4655, 918 N.E. 2d 1052, the Court of Appeals for the Ninth District

stated succinctly: “an order is not final until a trial court rules on all the issues

surrounding an award and leaving nothing outstanding for further determination.”

Carnegie Companies, at paragraph 18.

      {¶6}      The trial court’s entry here does not terminate the action, and

contemplates further proceedings. As such, we find the judgment appealed from is not a

final appealable order, and we have no jurisdiction to review the merits.

      {¶7}      The appeal is dismissed.




By Gwin, P.J.,

Wise, J., and

Delaney, J., concur



                                              _________________________________
                                              HON. W. SCOTT GWIN

                                              _________________________________
                                              HON. JOHN W. WISE

                                              _________________________________
                                              HON. PATRICIA A. DELANEY
WSG:clw 0609
[Cite as Huntington Natl. Bank, N.A. v. Sussex Group, Ltd., 2011-Ohio-3207.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


HUNTINGTON NATIONAL BANK, N.A.                        :
                                                      :
                            Plaintiff-Appellee        :
                                                      :
                                                      :
-vs-                                                  :        JUDGMENT ENTRY
                                                      :
THE SUSSEX GROUP, LTD, ET AL                          :
                                                      :
                                                      :
                       Defendant-Appellant            :        CASE NO. 2011-CA-00024



         For the reasons stated in our accompanying Memorandum-Opinion, the appeal

is dismissed for lack of jurisdiction. Costs to appellant.




                                                          _________________________________
                                                          HON. W. SCOTT GWIN

                                                          _________________________________
                                                          HON. JOHN W. WISE

                                                          _________________________________
                                                          HON. PATRICIA A. DELANEY